                                      Case 1:17-cr-0013j-JG. K Do~ent 409 Filed 02/04/20 Page 1 of 2
                                                            AMES 1\.0USOUROS
                                                                ATTORNEY AT LAW



                                           2601'-1a(lison Avenue, 22nd floor • New York 1'ry 10016
IAMlis Krn1s<Jl!Ros                                  212 • 532 • l 934 / 212•.532 • 1939 fax                               r~vA:-: M. RocK
                                                                                                                            SE:fa0 ~ As,;c~·1xn:,
 F,,l.'Nl)El(   &   P~l:-1(.'ll'AL
                                                        E-mail: James@kousouroslaw.com
                                                                                                                           EMMA      J. Cou:
                                                                                         February 4, 2020                   LE:cw. A.;:~1s-rAKr


                        Via ECF
                        Hon. John G. Koeltl                                    APPLICATION GRANTED
                        United States District Judge                               SO ORDERED
                        Daniel Patrick Moynihan
                        United States Courthouse                              ~c~!&ftzr-                    .
                        500 Pearl Street                                              hn G. Koeltl, U.S.D.J.
                        New York, NY 10007-1312

                                     Re:    United States v. Fawad Hameedi, (17-CR-137)

                         Dear Judge Koeltl,
                               This letter is respectfully submitted to request that the Court issue an Order permitting
                         Fawad Hameedi to travel to the following destinations:
                         1.          Philadelphia, Pennsylvania - February 8 2 2020

                                 Mr. Hameedi would travel to Philadelphia with his wife on February 8, 2020 in order to
                         attend the engagement ceremony of his friend Josin James. Mr. and Mrs. Hameedi would return
                         home the same day. The ceremony is to be held at:

                                     St. Thomas Syro-Malabar Catholic Forane Church
                                     608 Welsh Rd
                                     Philadelphia, PA 19115

                         2.          San Antonio, Texas - February 13, 2020- February 16, 2020

                                Mr. Hameed would travel to San Antonio with his wife from February 13, 2020 to February
                         16, 2020 in order to support his wife, who will attend the Physicians Moms' Group Conference for
                         continuing medical education. Mr. Hameedi would be responsible for his son's childcare while
                         Mrs. Hameedi attends the conference. Mr. and Mrs. Hameedi would stay at:
                                     La Cantera Resort
                                     16641 La Cantera Pkwy
                                     San Antonio, TX 78256

                              Assistant United States Attorney David Abramowicz and Pretrial Services Officer Lea
                         Harmon have no objection to the instant travel requests.

                                     Thank you for your courtesy and consideration.

                                                                                              USDC SONY
                                                                                              DOCUMENT
                                                                                              ELECTRONICALLY FILED
                                                                                              DOC# _ _ _...,.
                                                                                              DA TE FILED: ____6/...:3-:..ilCL.. __ .
         Case 1:17-cr-00137-JGK Document 409 Filed 02/04/20 Page 2 of 2




                                                Respectfully Submitted,

                                                - - - -Isl- - - -
                                                James Kousouros, Esq.

c.c.
David Abramowicz,
Kristy Greenberg,
Michael Neff,
Assistant United States Attorneys

Lea Harmon,
United States Pretrial Services Officer
